Anthony 0. Calabrese Jr., Presiding Judge,
dissenting.
{¶ 16} I respectfully dissent from my learned colleagues in the majority. In Ohio, it is well established that a judge of the common pleas court has statutory authority to appoint a receiver when necessary to preserve the petitioning party’s rights. R.C. 2735.01. The trial court recognizes that it has long been held that Ohio courts should exercise this sometimes harsh power only where the failure to do so would place the petitioning party in danger of suffering an irreparable loss or injury. Sobieraj v. Gomersall, Cuyahoga App. No. 81708, 2003-Ohio-4339, 2003 WL 21954758, citing Hoiles v. Watkins (1927), 117 Ohio St. 165, 174, 157 N.E. 557.
{¶ 17} The Cuyahoga County Common Pleas Court recognizes it has long been held that the decision of whether or not a receiver will be appointed in a given case is addressed to the sound discretion of the trial court under all circumstances, and the trial court’s decision to appoint a receiver cannot be reversed absent a clear abuse of discretion. Sobieraj, citing State ex rel. Celebrezze v. Gibbs (1991), 60 Ohio St.3d 69, 573 N.E.2d 62.
{¶ 18} Accordingly, I would affirm the lower court.